EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-48693, 333-74497, 333-78987, 333-90444, 333-124202, 333-136453 and 333-145150) and Form S-3 (No.333-122364) of CONMED Corporation of our report dated February 26, 2008 relating to the consolidated financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP Buffalo, New York February 26, 2008
